          Case 3:18-cv-00214-BD Document 77 Filed 08/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DANA HARRISON, et al.                                                      PLAINTIFFS

V.                             CASE NO. 3:18-CV-214-BD

BRODIE FAUGHN, et al.                                                    DEFENDANTS

                                          ORDER

       Relying on FED. R. CIV. P. 41(a), Plaintiffs’ counsel has moved to voluntarily

nonsuit the claims of plaintiffs Whitney Tracey, Christina Duncan, Brad Caubble, and

Leslie Lawson Thomas. (Doc. No. 76) For good cause shown, the motion is GRANTED.

       Ms. Tracey, Ms. Duncan, Mr. Caubble, and Ms. Thomas’s claims against

Defendants are DISMISSED, without prejudice. Further, the Clerk is directed to

terminate plaintiffs Tracey, Duncan, Caubble, and Thomas as parties and to substitute

Dana Harrison as the first-named Plaintiff in the style of the case.

       IT IS SO ORDERED this 4th day of August, 2020.


                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
